DETAILED ACTION

Reasons for Allowance

[1]	The following is an examiner’s statement of reasons for allowance:  The instant invention is related to intra-frame prediction and decoding methods and apparatuses for image signal.

[2]	Kim et al. (Kim) (US 2011/0255591) discloses the following claim limitations:
A method, comprising:
obtaining, from a bitstream, prediction mode information of a chrominance component of a current block ([0042], LM prediction mode data for predicting a chroma sample is extracted);
determining a prediction mode of the chrominance component from a prediction mode set according to the prediction mode information, wherein the prediction mode set comprises a linear model (LM) mode ([0042], LM mode), a linear model above (LMA) mode, and a linear model left (LML) mode; and
calculating a predicted value of the chrominance component according to the prediction mode and a luma component (ABSTRACT, chroma values are determined based on luma samples of a neighboring block).

[3]	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is “determining a prediction mode of the chrominance component from a prediction mode set according to the prediction mode information, wherein the prediction mode set comprises a linear model above (LMA) mode, and a linear model left (LML) mode; and
of the current block”.  This feature is not found or suggested in the prior art.

[4]	Claims 1-20 are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488